Exhibit 10.10

IRONCLAD ENCRYPTION CORPORATIOIN

EMPLOYMENT AGREEMENT

This Employment Agreement is executed as of August 17, 2017 to be effective as
of the 1st day of May 2017 (“Effective Date”), by and between Ironclad
Encryption Corporation (together with its successors and assigns, the “Company”
or “Ironclad”), and Monty Points ("Executive").

W I T N E S S E T H:

WHEREAS, Company desires to employ Executive in capacities with Company or, from
time to time, other corporations or entities controlled directly or indirectly
by Company (each, a "Subsidiary"), and Executive desires to accept such
employment; and

WHEREAS, Company and Executive desire to enter into this employment agreement to
set forth the terms and conditions of the relationship between the Company and
Executive (this "Agreement").

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt of which is mutually
acknowledged, Company and Executive (individually a "Party" and together the
"Parties") agree to be bound in accordance with the terms of this Agreement.

1.

Term of Employment.  The term of Executives employment under this Agreement
shall commence upon the Effective Date, and end on January 31, 2021 (the
''Original Term of Employment"), unless terminated earlier in accordance
herewith. The Original Term of Employment shall be automatically renewed for
successive one-year terms (the "Renewal Terms") unless at least 90 days prior to
the expiration of the Original Term of Employment or any Renewal Term, either
Party notifies the other Party in writing that he or it is electing to terminate
this Agreement at the expiration of the then current Term of Employment. "Term
of Employment" shall mean the Original Term of Employment and all Renewal Terms.

2.

Position, Duties and Responsibilities.

(a)

Executive's Principal Position.  Pursuant to this Agreement, Executive shall be
employed by Company and shall serve as the Director of Software Product
Development, Director of Project Management, and Senior Software Product Analyst
commencing on the Effective Date.

(b)

Additional Duties.  Executive shall have and perform such duties,
responsibilities, and authorities as are customary for a Director of Software
Project Development, Director of Project Management, and Senior Software Product
Developer of corporations of similar size and businesses as Company.  Executive
shall devote substantially all of his business time and attention (except for
periods of vacation or absence due to illness), and his best efforts, abilities,
experience, and talent to the duties and responsibilities to which he shall
become subject under this Agreement.

3.

Compensation.

(a)

Base Salary. Employee shall be paid a base salary ("Base Salary"), payable in
accordance with the regular payroll practices of Company, as follows:

(i)

commencing on the Effective Date of this Agreement and continuing until June 30,
2017, the Executive will be paid Five Thousand Dollars ($5,000) per month;








EMPLOYMENT AGREEMENT

Page 1







--------------------------------------------------------------------------------



 (ii)

commencing July 1, 2017 and continuing until the “Salary Deferral Termination
Date,” the Executive will be paid Five Thousand Dollars ($5,000) per month and
will defer receipt of Seven Thousand Five Hundred Dollars ($7,500) per month.

For purposes of this section, the “Salary Deferral Termination Date” means the
date on which the Board of Directors (the “Board”) or the Compensation Committee
of the Board (the "Compensation Committee"), in its sole discretion, determines
that the Company is financially able to pay the full monthly amount of the
Executive’s annualized base salary of One Hundred Fifty Thousand Dollars
($150,000). Following the Salary Deferral Termination Date, the Board or the
Compensation Committee, in its sole discretion, will determine the timing and
amount of payment to the Executive of all deferred salary amounts.  Following
the Salary Deferral Termination Date, the Company shall not be entitled to defer
the payment of Executive’s Base Salary without the Executive’s written consent.
The Board or the Compensation Committee may increase the Base Salary from time
to time in its discretion.

(b)

Initial Stock Option Grant.  Executive shall receive from the Company, effective
as of May 5, 2017, options (“the “Initial Options”) to purchase up to Four
Hundred Thousand (400,000) shares of the Company's Common Stock, at One Dollar
and Forty-Seven Cents ($1.47) per share, constituting the Fair Market Value as
of the date granted.  Of the Initial Options granted, options to purchase One
Hundred Thousand (100,000) shares shall vest on January 5, 2018 and options to
purchase an additional One Hundred Thousand (100,000) shares shall vest on each
one-year anniversary of January 5, for three (3) consecutive years.  Once
vested, the Initial Options must be exercised no later than three (3) years from
vesting. The Company will register the shares of Common Stock issuable upon
exercise of the Initial Options pursuant to a registration statement on Form
S-8.

(c)

Annual Incentive Awards.  Executive shall be eligible to participate in any
annual incentive compensation plan established by the Compensation Committee
("annual incentive award").  Payment of any annual incentive award shall be made
by the Company at the same time that other senior-level executives receive their
annual incentive awards; provided, however, that the failure of the Company to
award such incentive bonus shall not give rise to any claim against the Company
if Executive has failed to meet any targets established for him as determined in
the sole and absolute discretion of the Compensation Committee.

(d)

Employee Benefit Programs.  During the Term of Employment, except as otherwise
noted below, Executive shall be entitled to participate in such employee pension
and welfare benefit plans and programs of Company as are made available to
Company's employees generally, as such plans or programs may be in effect from
time to time, including, without limitation, medical, dental, Section 401k
retirement plan, supplemental retirement plan or plans, and tax and financial
planning services; provided, however, nothing herein shall be construed as
requiring the Company to establish or continue any particular benefit plan in
discharge of its obligations under this Agreement.  Executive shall be entitled
to four (4) weeks of paid vacation per year, and to Company holiday leave in
accordance with Company's standard holiday schedule as amended from time to
time.

(e)

Reimbursement of Business Expenses.  Executive is authorized to incur reasonable
business expenses in carrying out his duties and responsibilities under this
Agreement, and Company shall reimburse him for all reasonable business expenses
incurred in connection therewith, subject to Company's applicable policies and
documentation requirements for business expense reimbursement.

4.

Termination of Employment.

(a)

Termination Due to Death.  This Agreement shall terminate automatically upon
Executive's death, in which event Executive's estate or his beneficiaries, as
the case may be, shall be entitled to, and their sole remedies under this
Agreement shall be:

(i)

Base Salary through the date of termination, which shall be paid in a cash lump
sum not later than thirty (30) days following the date of death;








EMPLOYMENT AGREEMENT

Page 2







--------------------------------------------------------------------------------



(ii)

any incentive awards earned as of December 31 of the prior year (but not yet
paid), which shall be paid in a cash lump sum not later than thirty (30) days
following the date of death;

(iii)

payment of a pro-rata portion of any annual incentive award contemplated by
Paragraph 3(b) for the year during which death occurs payable as provided in
Paragraph 3(b);

(iv)

all of Executive's outstanding but unvested stock options shall vest immediately
and remain exercisable for one (1) year from the date of termination and the
elimination of all restrictions on restricted stock or deferred stock awards
(the term stock, for purposes of this Agreement, shall mean all forms of equity
and equity based compensation, including phantom stock);

(v)

other or additional benefits then due or earned in accordance with applicable
plans and programs of Company; and

(vi)

settlement of all deferred compensation arrangements in accordance with any then
applicable deferred compensation or election form.

(b)

Termination by Company for Cause.  The Company shall have the right to terminate
Executive's employment for "Cause" at any time.

(i)

For purposes of this Agreement, "Cause" shall include without limitation the
following occurrences:

(A)

Executive is indicted, convicted or pleads guilty or nolo contendere to a felony
or any crime involving moral turpitude, dishonesty or theft;

(B)

Executive fails to comply with applicable laws or governmental regulations with
respect to Company operations or performance of Executive's duties;

(C)

Executive engages in conduct deemed by the personnel office or any officer in
the Company to constitute neglect or misconduct in carrying out his duties under
this Agreement;

(D)

Executive refuses to comply with any lawful directive of the Board or otherwise
meet his obligations under this Agreement;

(E)

Executive is insubordinate and has received two previous warnings, however no
previous warnings are required where Executive’s conduct poses a physical threat
to himself or others; and

(F)

Executive breaches Paragraphs 5, 6, or 7 of this Agreement.

(ii)

In the event Company terminates Executive's employment for Cause, Executive
shall be entitled to, and his sole remedies under this Agreement shall be
Executive’s Base Salary through the date of the termination, which shall be paid
in a cash lump sum not later than 30 days following the date of termination.

(c)

Termination Without Cause or by Executive for Good Reason.  The Company shall
have the right to terminate Executive's employment Without Cause and Executive
shall have the right to terminate with Good Reason (as each of those terms are
defined below).








EMPLOYMENT AGREEMENT

Page 3







--------------------------------------------------------------------------------



(i)

In the event Company terminates Executive's employment Without Cause (which
termination shall be effective as of the date specified by Company in a written
notice to Executive), or in the event Executive terminates this Agreement for
Good Reason, Executive shall be entitled to, and his sole remedies under this
Agreement shall be:

(A)

Base Salary through the date of termination, which shall be paid in cash in a
lump sum not later than thirty (30) days following the date of termination;

(B)

1/6th of Executive's Base Salary in effect on the date of termination (or, in
the event a Base Salary reduction is the basis for a Good Reason termination,
the Base Salary in effect immediately prior to such reduction), payable monthly
("Severance Payments") for the longer of (x) the remaining duration of the Term
of Employment, or (y) six (6) months (the "Severance Period");

(C)

immediate vesting of all outstanding stock options.  Executive shall have the
right to exercise all vested stock options for a period of two (2) years from
the termination date;

(D)

elimination of all restrictions on any restricted stock or deferred stock awards
which would have lapsed through the conclusion of the Severance Period;

(E)

the balance of any incentive awards earned as of December 31 of the prior year
(but not yet paid), which shall be paid in a cash lump sum not later than thirty
(30) days following the date of termination;

(F)

payment of a pro-rata portion of any annual incentive award contemplated by
Paragraph 3(b), if any, for the year during which such termination occurs,
payable as provided in Paragraph 3(b):

(G)

immediate vesting of Executive's accrued benefits under any supplemental
retirement benefit plan ("SERP") maintained by Company, with the payments to be
made in accordance with the terms and conditions of the SERP;

(H)

other or additional benefits then due or earned in accordance with applicable
plans and programs of Company;

(I)

settlement of all deferred compensation arrangements in accordance with any then
applicable deferred compensation or election form; and

(J)

continued participation in medical, dental and life insurance plans for which
Executive remains eligible at benefit levels substantially equal to those at
which Executive was participating on the date of termination until the earlier
of:

(1)

the end of the Severance Period; or

(2)

the date, or dates, Executive receives coverage and benefits under the plans and
programs of a subsequent employer; provided, however, nothing herein shall be
construed as requiring the Company to establish or continue any particular








EMPLOYMENT AGREEMENT

Page 4







--------------------------------------------------------------------------------

benefit plan in discharge of its obligations under this Agreement.




(ii)

For purposes of this Agreement, "Termination Without Cause" shall mean
Executive's employment is terminated by Company for any reason other than Cause
(as defined in Paragraph 4(c)(i)), Executive's death (as defined in
Paragraph 4(a)).

(iii)

For purposes of this Agreement, "Good Reason" shall mean Executive's termination
of his employment within one year following the occurrence, without Executive's
written consent, of a "Material Event" or a "Change in Control," as defined
below; provided, however, that notwithstanding the foregoing, Executive's
termination of employment shall not constitute a “Good Reason” event if, in
advance of or subsequent to the Material Event or Change in Control, Executive,
in his sole discretion, agrees in writing that such event shall not constitute a
“Good Reason” event within the meaning of this Agreement:

(A)

Material Event.  A Material Event shall be deemed to occur if:

(1)

there is a material diminution in Executive's position, title, office, status,
rank, or authority regarding Executive's Principal Position, which is not cured
within thirty (30) days of receipt by the Board of written notice from
Executive;

(2)

there is any material decrease in Executive's annual Base Salary during the
Original Term of Employment (which occurs other than as an across the board
reduction applicable generally to all senior executive officers);

(3)

there is any failure to secure the agreement of any successor corporation or
other entity to Company to fully assume Company's obligations under this
Agreement; or

(4)

there is any other failure by Company to perform any material obligation under,
or breach by Company of any material provision of, this Agreement which is not
cured within thirty (30) days of receipt by the Board of written notice from
Executive.

(B)

Change in Control.  A Change in Control shall be deemed to have occurred if:

(1)

there shall be consummated any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation;

(2)

during any calendar year during the term of this Agreement, individuals who at
the beginning of such year constitute the Board of Directors of the Company
cease for any reason to constitute at least sixty percent (60%) of the Board of
Directors of the Company; or

(3)

there shall be any sale, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company.








EMPLOYMENT AGREEMENT

Page 5







--------------------------------------------------------------------------------



(iv)

For purposes of this Agreement, “Termination Date,” “date of termination” or
similar phrases shall mean the date as of which the Executive incurs a
termination of employment with the Company that constitutes “separation of
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended.  Any notice of termination of the Executive’s employment given
by the Executive or the Company pursuant to the provisions of this Agreement
shall specify the Termination Date or date of termination.

(d)

Voluntary Termination.  In the event of a termination of employment by Executive
on his own initiative, after delivery of ten (10) business days advance written
notice, Executive shall have the same entitlements as provided in
Paragraph 4(c)(ii) above for a termination for Cause.

5.

Confidentiality, Cooperation with Regard to Litigation; Non-Disparagement.

(a)

For purposes of this Agreement, "Confidential Information" shall mean all
information:  (i) disclosed to or known by Executive as a consequence of or
through his employment with the Company or any of its Subsidiaries; (ii) not
generally known outside the Company; or (iii) which relates to any aspect of
Company's or any Subsidiary's business, research, or development.  Confidential
Information includes, but is not limited to proprietary, sensitive or other
information concerning Company's or Subsidiary's products, product development,
trade secrets, customers, suppliers, finances, compensation information,
business plans and strategies, and information provided to the Company by a
third party under restrictions against disclosure or use by the Company.
Excluded from the definition of Confidential Information is information that is
or becomes part of the public domain, other than through the breach of this
Agreement by Executive.

(b)

Executive acknowledges that he will have access to Confidential Information of
the Company, its Subsidiaries and its customers.  Executive agrees that during
the Term of Employment and thereafter (including following termination of
Executive's employment for any reason), Executive shall not, without the Board's
prior written consent, directly or indirectly, disclose to anyone or make use of
any Confidential Information, except in the performance of his duties hereunder
or when required to do so by legal process, by any governmental agency having
supervisory authority over the business of Company or by any administrative or
legislative body (including a committee thereof) that requires him to divulge,
disclose or make accessible such information. In the event that Executive is so
ordered, he shall give prompt written notice to Company to allow Company the
opportunity to object to or otherwise resist such order.

(c)

During the Term of Employment and thereafter, Executive shall not disclose the
existence or contents of this Agreement unless such disclosure is required by
law, by a governmental agency, or in a document required by law to be filed with
a governmental agency or in connection with enforcement of his rights under this
Agreement. In the event that disclosure is so required, Executive shall give
prompt written notice to Company to allow Company the opportunity to object to
or otherwise resist such requirement. This restriction shall not apply to such
disclosure by him to members of his immediate family, his tax, legal or
financial advisors, any lender, or tax authorities, or to potential future
employers to the extent necessary, each of whom shall be advised not to disclose
such information.

(d)

Executive agrees to cooperate with Company, during the Term of Employment and
thereafter (including following termination of Executive's employment for any
reason), by making himself reasonably available to testify on behalf of Company
or any Subsidiary in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist Company, or any Subsidiary, in
any such action, suit, or proceeding, by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to Company, or any Subsidiary as reasonably requested.  Company
agrees to reimburse Executive for all expenses actually incurred in connection
with his provision of testimony or assistance.

(e)

Executive agrees that, during the Term of Employment and thereafter (including
following  termination of Executive's employment for any reason) he will not
make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take








EMPLOYMENT AGREEMENT

Page 6







--------------------------------------------------------------------------------

any action which may, directly or indirectly, disparage Company or any
Subsidiary or their respective officers, directors, employees, advisors,
businesses or reputations. Company agrees that, during the Term of Employment
and thereafter (including following termination of Executive's employment for
any reason), Company will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may directly or indirectly, disparage Executive or his business
or reputation. Notwithstanding the foregoing, nothing in this Agreement shall
preclude either Executive or Company from making truthful statements or
disclosures that are required by applicable law, regulation, or legal process.

6.

Non-Competition.

(a)

Non-Competition During Employment.  Executive agrees that for the duration of
his employment, he shall not engage in Competition with Company or any
Subsidiary. "Competition" shall mean engaging in any activity for, or having a
Financial Interest in (as defined below), a Competitor of Company or of any
Subsidiary.  A "Competitor" shall mean any corporation or other entity which
offers or performs services or products substantially similar to those provided
by Company or any Subsidiary, and thereby competes, directly or indirectly, with
the business conducted by Company and overseen by Executive as part of his
position, duties and/or responsibilities during his employment with the Company,
as determined on the date of termination of Executive's employment.

(b)

Non-Competition After Termination.  Executive agrees that for a period of
[two (2)] years following the later of (i) termination of Executive's employment
for whatever reason, or (ii) the conclusion of the period, if any, during which
the Company is making payments to Executive pursuant to this Agreement above,
Executive shall not, directly or indirectly, whether or not for compensation and
whether or not as an employee, engage in Competition with Company or any
Subsidiary, or have any Financial Interest in any Competitor to the Company or
Subsidiary within any state, region or locality in which the Company or
Subsidiary is then doing business.

(c)

Financial Interest Defined.  For purposes of this Agreement, Executive shall be
deemed to be engaged in or to have a "Financial Interest" in a business if
Executive is an employee, independent contractor, consultant, principal, agent,
officer, director, partner, or shareholder, or if Executive directly or
indirectly performs services for such entity, or if Executive or any member of
Executive's immediate family beneficially owns an equity interest, or interest
convertible into equity, in any such entity; provided, however that the
foregoing shall not prohibit Executive or a member of Executive's immediate
family from owning, for the purpose of passive investment, less than one
percent (1%) of any class of securities of any publicly held company.

7.

Non-Solicitation.  During the period beginning with the Effective Date and
ending [two (2)] years following the termination of Executive's employment,
Executive shall not:  (i)  induce, or attempt to induce, employees of Company or
any Subsidiary to terminate their employment; (ii) solicit or encourage any of
Company's or any Subsidiary's customers, or joint venture partners to terminate
or diminish their relationship with Company or any Subsidiary; or (iii) solicit
or encourage any person or entity in a contractual relationship with Company or
any Subsidiary to violate any agreement with any of them.  During such period,
Executive shall not hire, either directly or through any employee, agent or
representative, any employee of Company or any Subsidiary or any person who was
employed by Company or any Subsidiary within 180 days of such hiring.

8.

Acknowledgment of Need for Restrictive Covenants.  Executive acknowledges the
necessity of the restrictive covenants set forth herein to:  protect the
Company's legitimate interests in its Confidential Information; protect the
Company's competitive business advantage, customer relations and the goodwill
with customers and suppliers that the Company has established at its substantial
investment; and protect the Company as a result of providing Executive with
specialized knowledge, training and insight regarding Company's operations.
 Executive further agrees and acknowledges that the restrictive covenant is a
reasonable limitation as to time, geographic area and scope of activities to be
restricted and that such restrictions do not impose a greater restraint on
Executive than is necessary to protect the goodwill, Confidential Information,
and other legitimate business interests of the Company.








EMPLOYMENT AGREEMENT

Page 7







--------------------------------------------------------------------------------



9.

Remedies.  If Executive breaches any of the provisions contained in
Paragraphs 5, 6 or 7 above, Company shall have the right to immediately
terminate all payments and benefits due under this Agreement and shall have the
right to seek injunctive relief.  Executive acknowledges that such a breach of
Paragraphs 5, 6, or 7 would cause irreparable injury and that money damages
would not provide an adequate remedy for Company.  Therefore, Executive consents
to enforcement of these foregoing paragraphs by means of temporary or permanent
injunction and other appropriate equitable relief in any competent court, in
addition to any remedies the Company may have under this Agreement or otherwise.

10.

Indemnification.

(a)

Company Indemnity.  Company agrees that if Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding"), by reason of the
fact that he is or was a director, officer or employee of Company or any
Subsidiary or is or was serving at the request of Company or any Subsidiary as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, Executive shall be indemnified and held
harmless by Company to the fullest extent legally permitted or authorized by
Company's certificate of incorporation or bylaws or resolutions of Company's
Board against all cost, expense, liability and loss (including, without
limitation, attorney's fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if he has ceased to be a director, member, officer, employee or
agent of Company or other entity and shall inure to the benefit of Executive's
heirs, executors and administrators; provided, however, that Executive shall not
be entitled to any indemnification hereunder in the event that any court having
jurisdiction over this matter determines that Executive's conduct was illegal,
malicious, fraudulent, or resulted from gross negligence.  Company shall advance
to Executive all reasonable costs and expenses to be incurred by him in
connection with a Proceeding within twenty (20) days after receipt by Company of
a written request for such advance.  Such request shall include an undertaking
by Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.  The provisions of this Paragraph 10(a) shall not be deemed exclusive
of any other rights of indemnification to which Executive may be entitled or
which may be granted to him, and it shall be in addition to any rights of
indemnification to which he may be entitled under any policy of insurance.

(b)

No Presumption Regarding Standard of Conduct.  Neither the failure of Company
(including its Board, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any proceeding concerning payment of
amounts claimed by Executive under Paragraph 10(a) above that indemnification of
Executive is proper because he has met the applicable standard of conduct, nor a
determination by Company (including its Board, independent legal counsel or
stockholders) that Executive has not met such applicable standard of conduct,
shall create a presumption that Executive has not met the applicable standard of
conduct.

11.

Resolution of Disputes.  Any controversy or claim arising out of or relating to
this Agreement or any breach or asserted breach hereof or questioning the
validity and binding effect hereof arising under or in connection with this
Agreement, other than seeking injunctive relief under Paragraphs 5, 6 or 7,
shall be resolved by mediation and, if necessary, final and binding arbitration,
to be held in Houston, Texas.  Disputes arising under this Agreement must first
be submitted for non-binding mediation before a neutral third party.  Mediation
shall be conducted and administered by the American Arbitration Association
("AAA") under its Employment Mediation Rules or as otherwise agreed between the
parties.  If a covered dispute remains unresolved at the conclusion of the
mediation process, either party may submit the dispute for resolution by final
and binding arbitration in accordance with the Employment Dispute Resolution
Rules of the AAA.  Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.  All costs and expenses of any
mediation shall be borne by Company.  All costs and expenses of any arbitration
or court proceeding (including fees and disbursements of counsel) shall be borne
by the respective party incurring such costs and expenses, but the prevailing
party shall be entitled to reimbursement from the other party.








EMPLOYMENT AGREEMENT

Page 8







--------------------------------------------------------------------------------



12.

Effect of Agreement on Other Benefits.  Except as specifically provided in this
Agreement, the existence of this Agreement shall not be interpreted to preclude,
prohibit or restrict Executive's participation in any other employee benefit or
other plans or programs in which he currently participates.

13.

Assignability; Binding Nature.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, heirs (in the
case of Executive) and permitted assigns.  No obligation of Company under this
Agreement may be assigned or transferred by Company except that such rights or
obligations shall be assigned or transferred in connection with a merger,
consolidation or sale or transfer of all or substantially all of the assets of
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of Company and such assignee or transferee
assumes the liabilities, obligations and duties of Company, as contained in this
Agreement, either contractually or as a matter of law.  Company further agrees
that, in the event of a merger, consolidation or sale or transfer of assets as
described in the preceding sentence, it shall take whatever action it legally
can as appropriate in order to cause such assignee or transferee to expressly
assume the liabilities, obligations and duties of Company hereunder.  For the
avoidance of doubt, this Agreement shall be binding upon any entity into which
Company merges.  No rights or obligations of Executive under this Agreement may
be assigned or transferred by Executive other than his rights to compensation
and benefits, which may be transferred only by will or operation of law, except
as provided in Paragraph 17 below.

14.

Amendment or Waiver.  No provision in this Agreement may be amended unless such
amendment is agreed to in writing and signed by Executive and an authorized
officer of Company.  Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any Party shall impair any such
right, power or remedy or shall be construed to be a waiver of or an
acquiescence to any breach hereof.  No waiver by either Party of any breach by
the other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
 Any waiver must be in writing and signed by Executive or an authorized officer
of Company, as the case may be.

15.

Severability.  In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

16.

Survivorship.  The respective rights and obligations of the Parties hereunder
shall survive any termination of Executive's employment to the extent necessary
to the intended preservation of such rights and obligations.

17.

Beneficiaries/References.  Executive shall be entitled, to the extent permitted
under any applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive's
death by giving Company written notice thereof.  In the event of Executive's
death or a judicial determination of his incompetence, reference in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

18.

Notices.  Any notice given to a Party shall be in writing and shall be deemed to
have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the Party
concerned at the address indicated below or to such changed address as such
Party may subsequently give such notice of:

If to Company:

Ironclad Encryption Corporation
Attention: Chairman

777 S. Post Oak Lane Suite 1700

Houston, TX 77056







If to Executive:








EMPLOYMENT AGREEMENT

Page 9







--------------------------------------------------------------------------------




Monty Points

19900 N. Indian Meridian

Luther, OK 73054







19.

Governing Law/Jurisdiction.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of Texas without reference to
principles of conflict of laws.  Subject to Paragraph 11 Company and Executive
hereby consent to the jurisdiction of any court of the State of Texas in Harris
County for purposes of resolving any dispute under this Agreement.  Company and
Executive further agree that any service of process or notice requirements in
any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied.  Company and Executive hereby waive,
to the fullest extent permitted by applicable law, any objection which it or he
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum.

20.

Headings.  The headings of the paragraphs contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.




IN WITNESS WHEREOF, the undersigned have executed this Agreement on the17th day
of August 2017 to be effective on the Effective Date.




IRONCLAD ENCRYPTION CORPORATION



By: /s/  James D. McGraw  
       James D. McGraw
Its:  Chief Executive Officer/President



/s/  Monty Points
MONTY POINTS











EMPLOYMENT AGREEMENT

Page 10







--------------------------------------------------------------------------------






 

EXHIBIT A
Defined Terms

(a)

"Base Salary" shall have the meaning set forth in Paragraph 3(a).

(b)

"Company" shall have the meaning set forth in the first paragraph.

(c)

"Board" shall have the meaning set forth in Paragraph 3(a).

(d)

"Cause" shall have the meaning set forth in Paragraph 4(b).

(e)

"Director of Software Product Development" shall have the meaning set forth in
Paragraph 2.

(f)

“Director of Project Management” shall have the meaning set forth in Paragraph
2.

(g)

“Senior Software Product Developer shall have the meaning set forth in Paragraph
2.

(h)

"Compensation Committee" shall have the meaning set forth in Paragraph 3(a).

(i)

"Competitor" or "Competition" shall have the meaning set forth in Paragraph
6(a).

(j)

"Confidential Information" shall have the meaning set forth in Paragraph 5(c).

(k)

(l)

“Effective Date” shall have the meaning set forth in Paragraph 1.

“Fair Market Value” as of any date means the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on OTCQB or OTCQX as applicable, (c) if the Common Stock is not
then listed or quoted for trading on OTCQB or OTCQX and if prices for the Common
Stock are then reported in the “Pink Sheets” published by OTC Markets, Inc. (or
a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported, or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Board, the
fees and expenses of which shall be paid by the Company.

(m)

"Original Term of Employment" shall have the meaning set forth in Paragraph 1.

(n)

"Proceeding" shall have the meaning set forth in Paragraph 10(a).

(o)

"Renewal Term" shall have the meaning set forth in Paragraph 1.

(p)

"Severance Payments shall have the meaning set forth in Paragraph 4(c)(i)(A).

(q)

“Severance Period" shall have the meaning set forth in Paragraph 4(c)(i)(B).

(r)

"Subsidiary" shall have the meaning set forth in the first recital.

(s)

"Term of Employment" shall have the meaning set forth in Paragraph 1.

(s)

"Termination Without Cause" shall have the meaning set forth in Paragraph 4(c).












